Citation Nr: 0123068	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-04 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine condition, to include low back strain and 
lumbarization of S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.  This appeal arises from May 1997 and February 1998 
rating decisions of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO).  

In February 2000, a videoconference hearing was held before 
the Board of Veterans' Appeals (Board) member rendering this 
decision. 

The Board, in a March 2000 decision, found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a lumbar spine 
condition, to include low back strain and lumbarization of 
S1.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), which, in February 2001, issued 
an Order which vacated the March 2000 Board decision and 
remanded the case to the Board for proceedings consistent 
with the Joint Motion for Remand dated in January 2001.  


REMAND

There has been a significant change in the law since the 
Board's initial consideration of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, 
and to comply with the Court's order, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Regulations implementing this law were 
recently promulgated.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to e codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.59 and 3.326(a)).  Therefore, for these reasons, 
a remand is required.  

The Board notes that the regulations implementing the VCAA 
that amended 38 C.F.R. § 3.156(a), relating to the definition 
of "new and material" evidence, are effective only to 
claims filed on or after August 29, 2001, and are not 
applicable to the instant appeal.  66 Fed. Reg. 45,620, 45, 
630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).

The veteran is attempting to reopen the previously denied 
claim for service connection for a lumbar spine condition, to 
include low back strain and lumbarization of S1.  The bases 
for the prior denials of this claim were that (1) there was 
no evidence showing that the appellant had any lumbar spine 
disorder or pathology other than a congenital defect, and (2) 
that there was no evidence showing disability as a result of 
the in-service back injury.  

At his hearing in February 2000, the veteran testified that 
he began seeing a chiropractor, Dr. Fuller, in 1982 or 1983, 
and that they had discussed the fact that the veteran had an 
automobile accident during service and that perhaps some of 
the veteran's difficulties came from that accident.  The 
Joint Remand requests that the veteran be informed that he 
should attempt to obtain and submit records from Dr. Fuller.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) and the 
implementing regulations, where 
applicable, are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
inform him that in attempting to reopen 
his previously denied claim for service 
connection for a back disorder he should 
provide his complete treatment records 
from the chiropractor, Dr. Fuller, in 
Orlando, Florida, who treated him in the 
early 1980's.  Any assistance required in 
obtaining any identified records should 
be provided.

3.  Thereafter, the RO should reconsider 
whether new and material evidence has 
been submitted to reopen the veteran's 
claim for service connection for a back 
disorder.  

If the benefit sought on appeal remains denied, the 
appellant should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed 
for response.  Thereafter, the case should be returned to 
the Board, if in order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




